Citation Nr: 1421209	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right shoulder.

2.  Entitlement to a rating in excess of 10 percent for a degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2003, and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record (see January 2013 statement in which the Veteran references his service-connected disabilities including the left knee and PTSD disabilities, and then requests "for total disability due to [his] injuries"), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the remaining claims for additional development. 

At his February 2012 Board Hearing, the Veteran stated that he was in receipt of Social Security disability benefits in part for his back and shoulder disabilities.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  The RO/AMC should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

The most recent VA examination for the Veteran's service connected low back disability was in January 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the January 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  Therefore, a new examination is needed to fully assess the nature and extent of the Veteran's current disability.

Finally, on remand, updated VA treatment records should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since October 2011 pertaining to any treatment the Veteran received for his service connected right shoulder and low back disabilities.

2.  The AMC/RO should obtain from the Social Security Administration  (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his degenerative joint and disc disease of the lumbar spine.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

4.  Then, the AMC/RO should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



